DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 14 is objected to because of the following informalities:  The recitation of “the integration node” lacks clear antecedent basis.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kamalakannan (US 2013/0201025, cited in IDS of 3/31/2022).

With respect to claim 1, Kamalakannan shows:
1. 	A gas detection system for monitoring an industrial site, the system comprising:
a distributed control system comprising a plurality of gas sensors (14, see para. [0013]) distributed across the industrial site, each gas sensor associated with a specific area of the industrial site and each gas sensor operable to transmit an alert signal in response to detection of a target gas (see para. [0013]);
a integration node (LAN 10, or wireless access points 26) in electronic communication with the plurality of gas sensors of the distributed control system, the integration node operable to forward the alert signal; and
a closed circuit television (20; para [0023]) system in electronic communication with the integration node, the CCTV system comprising a server (12) and a plurality of cameras (20), the server operable to direct at least one of the plurality of cameras at the specific area of the industrial site associated one of the gas sensors that generated an alert signal received by the closed circuit television system (see para. [0014]).

2. The system of claim 1, wherein CCTV system further comprises monitors (see monitor in central station 12 of Fig. 1) operable to display video signals received from cameras.

3. The system of claim 2, wherein the monitors are located in an emergency control center (central station, 12).

4. The system of claim 1, wherein the gas sensors are configured to generate alert signals comprising a concentration of the gas detected (this is inherent as a gas sensor sends a signal indicating a presence of a gas which requires a concentration and does not send a signal when there is zero concentration). The claimed “a concentration of gas” is not taken to be a numeric value of the concentration level).

5. The system of claim 4, system further comprises control logic operable to prioritize camera assignments based on alert signals received from multiple gas sensors (see para. [0028],[0036]).

6. The system of claim 1, wherein the CCTV system comprises a transmitter activated by receipt of an alert signal (see para. [0030]).

7. The system of claim 6, wherein the transmitter is operable to provide an alarm by at least one of audible alarms, email, or telephone (see para. [0030]).

8. A method for assessing hazardous conditions at an industrial site, the method comprising:
sending an alert signal from a distributed control system comprising a plurality of gas sensors (14) upon detection of a target gas to a server (“Each of the gas detectors is operable to provide a signal which indicates occurrence of a gas leakage incident” para [0013]);
directing, by the server (LM 12), at least one camera (20) of a CCTV system on an area of the industrial site associated with the gas sensor sending the alert signal (“Automatic redirection of one or more cameras is preferably effected to provide video images of the area from which the gas leakage signal has originated.” see para. [0014]); and
activating an alarm in response to the alert signal from the gas sensor (“the Location Manager receives notification of the alarm by a signal provided to the local area network 10 by one or more of the gas detectors of the monitoring system” see para. [0027]).

9. The method of claim 8, wherein CCTV system further comprises monitors operable to display video signals received from cameras (“Video images from the closed-circuit television cameras 20 are provided, via local area network 10, to the central station with real time video feed provided to the Location Manager, typically by a plurality of viewing windows on the one or more monitors at the central station 12.” para [0029].

10. The method of claim 9, wherein the monitors are located in an emergency control center (central station 12).

11. The method of claim 8, wherein the gas sensors are configured to generate alert signals comprising a concentration of the gas detected (this is inherent as a gas sensor sends a signal indicating a presence of a gas which requires a concentration and does not send a signal when there is zero concentration. The claimed “a concentration of gas” is not taken to be a numeric value of the level of concentration).

12. The method of claim 11, system further comprises control logic operable to prioritize camera assignments based on alert signals received from multiple gas sensors (“Thus, the Location Manager automatically directs the television cameras to provide the best possible view of the one or more incident areas;” para 0028]).

13. The method of claim 8, wherein the CCTV system comprises a transmitter activated by receipt of an alert signal (see para. [0030]).

14. A detection and monitoring system for monitoring an industrial site, the system (See Abstract) comprising:
a distributed control system (14) comprising a plurality of safety sensors (14) distributed across an industrial site, each safety sensor associated with a specific area of the industrial site and each safety sensor operable to transmit an alert signal in response to detection of a target gas (“Each of the gas detectors is operable to provide a signal which indicates occurrence of a gas leakage incident” para [0023]); 
a closed-circuit television (CCTV; See Abstract) system in electronic communication with the integration node, the CCTV system comprising a server and a plurality of cameras (20, see para. [0013]), the server (12) operable to direct at least one of the plurality of cameras at the specific area of the industrial site associated one of the safety sensors that generated an alert signal received by the closed-circuit television system  (“Automatic redirection of one or more cameras is preferably effected to provide video images of the area from which the gas leakage signal has originated.” see para. [0014]).

15. The system of claim 14, wherein CCTV system further comprises monitors operable to display video signals received from cameras (monitors at the central station 12. para [0029]).

16. The system of claim 15, wherein the monitors are located in an emergency control center (“monitors at the central station 12”. para [0029]).

17. The system of claim 14, wherein the safety sensors are configured to generate alert signals comprising a concentration of the gas detected  (this is inherent as a gas sensor sends a signal indicating a presence of a gas which requires a concentration and does not send a signal when there is zero concentration). The claimed “a concentration of gas” is not taken to be a numeric value of the level of concentration).

18. The system of claim 17, system further comprises control logic operable to prioritize camera assignments based on alert signals received from multiple safety sensors (“Thus, the Location Manager automatically directs the television cameras to provide the best possible view of the one or more incident areas;” para 0028]).

19. The system of claim 14, wherein the CCTV system comprises a transmitter activated by receipt of an alert signal  (see para. [0030]).

20. The system of claim 14, wherein the plurality of safety sensors comprises a plurality of gas sensors (Abstract).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Wilson Jr (US 2020/0084421) show the displaying of the value of gas concentration.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hwa Andrew S Lee whose telephone number is (571)272-2419. The examiner can normally be reached Mon-Fri 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Hwa Andrew Lee/Primary Examiner, Art Unit 2886